Citation Nr: 1116654	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant filed an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) (DIC) in September 2003.  The claim was denied in October 2003 on grounds that the appellant and the Veteran were divorced.  Appellant filed a notice of disagreement dated in December 2003.  A statement of the case (SOC) was sent to the appellant in December 2004.  A timely VA Form-9 (Substantive Appeal) was not filed.  In a November 2009 letter from the RO to the appellant, it was noted that some doubt had arisen as to whether she received the December 2004 SOC.  She was informed in that letter that if she desired to continue the appeal for status as the surviving spouse of the Veteran, then she must complete and return VA Form-9 within sixty days of the date of the letter.  Pursuant to the November 2009 letter, the appellant filed a timely Substantive Appeal, which was received by the RO in December 2009.

In July 2010, the appellant testified before the undersigned Veterans Law Judge sitting at the Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in December 1967.

2.  The appellant and the Veteran were divorced in September 1986.

3.  The appellant was not the lawful spouse of the Veteran at the time of his death in March 2003.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  The Board has considered whether VCAA is applicable to this claim and finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.

Analysis

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 (2010).

The term "surviving spouse" means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.53 (2010).  Additionally, the law provides that a spouse is a person of the opposite sex who is a husband or a wife. 38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. § 3.50 (2010).  A wife is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j); 3.50(a) (2010).

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

The appellant and the Veteran were married December 1967 and were divorced in September 1986.  The Veteran died in March 2003.  The appellant contends that she is entitled to VA benefits notwithstanding her status as an ex-spouse of the Veteran.  She has indicated that she sustained a nineteen-year marriage with the Veteran and they had five children during the marriage.  She has referred to various information such as the Veteran's service in Vietnam and that he died as a direct result of Agent Orange contracted during his tour of duty in Vietnam.  She stated that the Veteran left for Vietnam five months after they were married and after thirteen months he returned addicted to drugs and alcohol.  She also referred to various financial issues.  The appellant specifically reports that during their marriage, the Veteran had become very violent and rarely worked.  

The appellant filed for DIC in September 2003.  She testified at the Board hearing that she and the Veteran were married 1967 and were divorced in 1986.  She testified that she remarried a man, other than the Veteran, in 1991 and he died when he committed suicide.  Hearing Transcript (Tr.), pp. 5-6.  She indicated that she and the Veteran never remarried, but that she stayed with him from 1999 to 2002  to "help him out" due to failing health.  Tr., pp. 4, 6.  She also noted that the Veteran never remarried; she was his only wife.  It was not claimed or shown that the appellant attempted to remarry the Veteran.  

The Veteran's death certificate shows he had no surviving spouse at the time of his death.  There is no indication that he was married to the appellant at the time of his death.  

The Board finds that, in this case, the appellant may not be considered the surviving spouse of the Veteran.  The record clearly demonstrates that the appellant and the Veteran were divorced at the time of his death.  The appellant does not dispute that she was divorced from the Veteran at the time of his death, but instead suggest that she is entitled to survivor's benefits because, as she noted, "I suffered through a 20 year marriage to my ex-husband[.]"  A valid marriage between the appellant and the Veteran at the time of his death is a basic requirement for recognition as his surviving spouse.  Only a "surviving spouse" may qualify for pension, compensation, or DIC benefits, and at the time of the Veteran's death in March 2003, the appellant was not married to the Veteran and had been divorced from him for approximately seventeen years.  Within that period she had married another man.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them.

The Board notes that no other laws or regulations, e.g., those governing "deemed valid marriages," are applicable in this case.  See 38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.52, 3.53, 3.54 (2010).

The Board observes that the appellant testified at the Board hearing that after she and the Veteran were divorced, he murdered his mother; and that staying with him could have ended her life.  Tr., p.3.  The Board notes, therefore, that the appellant may be arguing that her divorce from the Veteran was due to, and procured by, the misconduct of the Veteran without any fault on her part as indicated pursuant to 38 U.S.C.A. § 101(3) (West 2002); 38 C..F.R. § 3.53 (2010). The Board acknowledges, however, that such provisions apply to cases in which the appellant and the Veteran were "separated" and not when they are divorced.  The appellant and the Veteran were divorced for seventeen years before his death in March 2003.

The Board is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts, and it is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been held that the authority to award equitable relief under § 503(a) is committed to the discretion of the Secretary, and that the Board is without jurisdiction to consider that which is solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

Where, as here, the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, the benefit of the doubt doctrine is inapplicable because the issue on appeal involves the appellant's status as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

As the appellant may not be considered to be the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant's claim for that benefit therefore must be denied.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


